DETAILED ACTION
Claims 1-32 are pending.
Claims 1-30 are allowed.
Claims 31-32 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 31-32 directed to an invention non-elected without traverse.  Accordingly, claims 31-32 have been cancelled.
During a telephone conversation with Michael Rodrigues on 2/2/2021 a provisional election was made without traverse to prosecute the invention of the elected group, claims 1-30.  Affirmation of this election must be made by applicant in replying to this Office action.  

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

US2020/0036774 teaches: a method for starting containers with name space. 


 
The cited prior arts taken alone or in combination fail to teach claimed limitations in conjunction with the rest of the limitations in claim 1: 

“spawning a name space tool (NST) as part of a boot process of a host OS, wherein the NST is a process with a plurality of root privileges of the host OS; spawning, by the NST, a container for a guest OS, wherein the container for the guest OS is mapped to a dedicated domain in the host OS; and dropping, by the NST, a root privilege of the host OS in response to spawning the container for the guest OS.” 

The cited prior arts taken alone or in combination fail to teach claimed limitations in conjunction with the rest of the limitations in claim 11: 

“spawn a name space tool (NST) as part of a boot process of the host OS, wherein the NST is a process with a plurality of root privileges of the host OS, spawn, by the NST, a container for a guest OS, wherein the container for the guest OS is mapped to a dedicated domain in the host OS, and spawn, by the NST, a root privilege of the host OS in response to spawning the container for the guest OS.” 

.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE SUN whose telephone number is (571)270-5100.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CHARLIE SUN/Primary Examiner, Art Unit 2196